Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 13, as filed 03/26/2021, are examined herein. 

Drawings
The drawings are objected to because specification [0067] references “S33”, which is not found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum 

Claim Interpretation - Intended Use
Claim 1 recites the limitation  “at least one processor… to: acquire… ; transmit…” In other words, “to: acquire…; transmit…” are the intended use of the execution of the instructions. Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  Claims 2-6 and 13 similarly carry limited patentable weight. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Interpretation – Functional Language
Claim 2 recites the limitation “wherein the processor executes…” The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP 2114 (II). Claims 3-6 similarly have a functional language interpretation.

Claim Rejections - 35 USC § 101
Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, representative claim 7 is directed to a “processing method.”
Claim 7 recites the obtaining and sending of the results of an authentication process which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Specifically, the claim recites “acquire a result … of a service provider based on … information repeatedly acquired from the service provider heading toward an appointment location for a customer; and transmit the result … of the service provider … the customer.” Accordingly, claim 7 recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computer” and “terminal” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the obtaining and sending results.   
Examiner notes that according to the broadest reasonable interpretation, “biometric authentication repeatedly acquired service provider heading toward an appointment location” is not performed by the computer and therefore do not integrate the judicial exception into a practical idea.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept obtaining and sending data (result of an authentication process) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Claim 1 recites a “server comprising: at least one memory… and at least one processor… terminal…” while claim 13 is directed to an “apparatus comprising: at least one memory… and at least one processor… server…”. In each case these additional elements do no more than implement the abstract idea. 
The dependent claims recite additional elements such as “transmitting only the result of authentication failure” (claim 2) and setting a performance frequency of the biometric authentication when a service provider is closer to the appointment location (claim 4).  These additional elements of the claim represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of obtaining and sending results.
Hence, the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(a)
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

18.	Claim(s)  1-6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Written Description- Lack of Algorithm
19.	The claims 1 and 13 recite the limitations “a memory configured to…” and “a processor configured to…”  Claim 4 recites the limitation “wherein the processor executes … to perform a control for setting a performance frequency”. This subject matter of how the processor and memory are configured and how the processor performs a control for setting a performance frequency were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Claims 2-7 stand rejected due to dependency on claim 1.

Claim Rejections - 35 USC § 112(b)
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

21.	Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Unclear Scope
22.	Claims 1 recites the step of “acquire a result of biometric authentication of a service provider based on biometric information repeatedly acquired …” Claim 7 recites steps of “acquiring” and “transmitting”.   Claim 13 recites the step of “acquire authentication information including at least one of biometric information …” The claims do not specify what structures perform the steps of “acquiring” and “transmitting.” Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…"  Claims 2-6 stand rejected due to dependency. 

Hybrid Claim - IXPL
Claim 3 recites the limitation “The server according to claim 1, wherein in a case where the service provider is positioned within a first standard distance from the appointment location, the processor executes the one or more instructions to transmit the result of the biometric authentication of the service provider to the terminal of the customer even in a case where the result of the biometric authentication of the service provider indicates any of authentication success and authentication failure, and in a case where the service provider is not positioned within the first standard distance from the appointment location, the processor executes the one or more instructions to transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case where the result of the biometric authentication of the service provider indicates the authentication failure, and not transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case where the result of the biometric authentication of the service provider indicates the authentication success.
Thus, if there were a machine that would satisfy all of the limitations of claim 3 if the instructions were executed, that same machine arguably would not meet the “where the service provider is positioned” clause if the instructions were never executed (“where the service provider is positioned… , the processor executes…”). Therefore, infringement of claim 3 depends upon actual use of such a machine, not merely its capabilities. 
"A single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention"  IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005) 

Relative Terminology
24.	The term "where the service provider is positioned within a first standard distance from the appointment location" in claim 3 is a relative term which renders the claim indefinite. The term "first standard distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "where the service provider is positioned within the second standard distance from the appointment location" in claim 4 is a relative term which renders the claim indefinite. The term "second standard distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Antecedent Basis
25.	Claim(s) 6 recites the limitation “the appointment location registered in advance”.  There is not antecedent basis for this limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 -7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170200250 (Grissen). 

Regarding claims 1-7, claim 1 recites “A server comprising: at least one memory configured to store …; and at least one processor configured to execute the one or more instructions to: acquire …; and transmit …” However, the language “configured to store…” and “configured to execute” is functional language. Referring to MPEP 2014, If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus… The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. 
According to Applicant's Specification, the claimed "memory" is a memory such as RAM or ROM (PGPub para 80) and the "processor" is a CPU (para 80) and each lacks some "special" configuration that enables the storing and execution of instructions. Additionally, the language "to: acquire....; and transmit..." is intended use and will not differentiate the claimed processor from the prior art, as it is  lacks limiting effect (MPEP 2103 I C).
Therefore, as Grissen teaches a server comprising, Applicant’s memory (FIG. 1 #12; FIG. 2 #26; [0026-0029]) and “at least one processor” (FIG. 2 #4; [0026-0028]) it is sufficient in terms of art.  	Claims 2-7 are also rejected as each does no more than further describe the intended use of the processor (i.e. executes the instructions to:…).
Claim 13 also includes functional (“configured to”) and intended use language (“configured to execute… to:…”) and is also rejected by the “at least one memory” (FIG. 1 #12; FIG. 2 #26; [0026-0029]) and “at least one processor” (FIG. 2 #4; [0026-0028]) of Grissen.

Claim(s) 1, 5, 7, and 13 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170200250 (Grissen). 

Claim 1 is rejected as being anticipated by Grissen. Grissen teaches a server comprising:
at least one memory configured to store one or more instructions; and (FIG. 1 #14;  FIG. 2 #26; [0026-0028])
at least one processor configured to execute the one or more instructions to: (FIG. 2 #4; [0026-0028])
acquire a result of biometric authentication of a service provider based on biometric information repeatedly acquired from the service provider heading toward an appointment location for a customer; and (FIG. 3; FIG. 4 #58; FIG. 7 #84;  [0020] “driver”; [0008] “ride sharing service customer”; [0018] “capture … transmit”; [0035]; [0058])
transmits transmit the result of the biometric authentication of the service provider to a terminal of the customer. ([0041] “warning”; [0042] “sent when the driver is successfully authenticated.”)

Regarding claim 5, Grissen teaches the server according to claim 1, and further teaches:
wherein the processor executes the one or more instructions to: acquire a result of biometric authentication of the customer based on biometric information repeatedly acquired from the customer, and transmits transmit the result of the biometric authentication of the customer to a terminal of the service provider. (FIG. 4; [0043-0044] “terminal device operated by the hotel clerk”; [0058] “repeatedly”; [0070-0074] “unruly”) 

Regarding claim 7, Grissen teaches a processing method executed by a computer, and further teaches:
 the processing method comprising: acquiring a result of biometric authentication of a service provider based on biometric information repeatedly acquired from the service provider heading toward an appointment location for a customer; and  (FIG. 7 #74; [0051-0052] “threshold distance”; [0058] “prior to conducting an activity”, “repeatedly”; [0060] beginning; [0061] “every 2 hours”)
 transmitting the result of the biometric authentication of the service provider to a terminal of the customer. ([0008] “notify the customer”)

Claim 13 is rejected as being anticipated by Grissen. Grissen teaches a processing apparatus comprising: 
at least one memory configured to store one or more instructions; and (FIG. 1 #12; FIG. 2 #26; [0026-0028])
at least one processor configured to execute the one or more instructions to: (FIG. 2 #4; [0026-0028])
acquire authentication information including at least one of biometric information repeatedly acquired from a service provider or the customer heading toward an appointment location, and (FIG. 3; FIG. 4 #48; FIG. 7 #84;  [0018] “capture … transmit”; [0035]; [0058])
a result of biometric authentication based on the biometric information; and (FIG. 4 #56; [0042])
transmit the authentication information to a server. ([0018-0019])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170200250 (Grissen) in view of US 20150123766 (St John).

Regarding claim 2, Grissen teaches the server according to claim 1, and further teaches:
wherein the processor executes the one or more instructions to:  transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case where the result of the biometric authentication of the service provider indicates authentication failure, and ([0048]; [0051] “warning”)
Grissen does not explicitly teach, but St John does teach:
does not transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case where the result of the biometric authentication of the service provider indicates authentication success. (FIG. 3 #355, #360; FIG. 4 # 455; [0021] “avoid notifying”)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the service provider authentication system of Grissen with the geo-fence and notification options of St John, because St John explicitly teaches [0002] the motivation of biometrics to track a person’s location. See MPEP 2143.I.G.

Regarding claim 3, Grissen teaches the server according to claim 1,
 wherein in a case where the service provider is positioned within a first standard distance from the appointment location, the processor executes the one or more instructions to transmit the result of the biometric authentication of the service provider to the terminal of the customer even in a case where the result of the biometric authentication of the service provider indicates any of authentication success and authentication failure, and  ([0041] “warning”, “legitimate”; [0050-0052] “threshold distance”)
Grissen does not explicitly teach, but St John does teach:
in a case where the service provider is not positioned within the first standard distance from the appointment location, the processor executes the one or more instructions to transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case where the result of the biometric authentication of the service provider indicates the authentication failure, and  ([0041] “warning”; [0047] “message to designated entity”; [0085] ) 
does not transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case where the result of the biometric authentication of the service provider indicates the authentication success.  (FIG. 3 #355, #360; FIG. 4 # 455; [0021] “avoid notifying”)

Claim(s) 4  is rejected under 35 U.S.C. 103 as being unpatentable over US 20170200250 (Grissen) in view of US 20150227727 (Grigg).

Regarding claim 4,  Grissen teaches the server according to claim 1. Grissen contemplates [0061] that a higher risk driver will require authentication more frequently that a lower risk driver, but does not explicitly teach performance frequency based on distance.  Grigg teaches:
wherein the processor executes the one or more instructions to perform a control for setting a performance frequency of the biometric authentication of the service provider to be higher in a case where the service provider is positioned within a second standard distance from the appointment location, than in a case where the service provider is not positioned within the second standard distance from the appointment location. ([0057] authentication continuum; [0068-0069] “authentication level”, “predetermined location boundaries”)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the service provider authentication system of Grissen with the authentication continuum, authentication levels, and location boundaries of Grigg, because Grigg explicitly teaches [0007] the motivation of efficiency in the authentication process. See MPEP 2143.I.G.


					Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US  6819219 (Bolle) biometrics and distance
US 7494061 (Reinhold) identity verification using continuous biometric monitoring
US 10373246 (Groenjes) col 5 lines 25-40 transaction authenticated based on known locations and time window.
US 20050272445 (Zellner) FIG. 14 “positive authentication rules” “negative authentication rules”
US 20130298208 (Ben Ayed) “Configuration parameters may include but are not limited to user name, password, private key, authentication parameter, personal info, biometric info, operation hours, operation days, buzzer type, buzzer volume, buzzer duration, alarm type,…” “ Preferably, in an embodiment, an alarm instruction is not given until at least one active reconnect attempt is made and fails.”
US 20140380425 (Lockett) [0124] configurable rules (biometric identifier); [0182] configurable rules, geofencing
US 20150123766 (St. John) FIG. 3; FIG. 4; FIG. 5; escalating biometric identification [0054] … biometric identification … the alert unit 130 can generate and send a message to the designated entity 103, 104 indicating that the specific person of interest is co-located with the associated client device 108 at the determined geographical location.
US 20150227727 (Grigg) FIG. 6 determine distance to predetermined location; determine authorization requirements based on proximity. [0014] the levels of authentication may be defined by predetermined distance thresholds from the predetermined physical locations. [0015] authentication continuum … based on proximity. [0058] “place of business … define authentication requirements” [0082] “heightened authentication … within the physical area”
US20160090055 (Breed) [0069] biometric sensor; [0077] using the smartphone-based biometric identifying system to ascertain that the proper driver is about to operate the vehicle hauling the cargo. It can also be used to send SMS or equivalent messages on the status of the cargo and trailer. If the expected driver is not operating the vehicle or the expected SMS messages are not received, the vehicle can be disabled, reported stolen to local authorities or take any of the other measures as described in these provisional patent applications.
US 20170187707 (Miu) [0049]  biometric information may be taken from the driver and hence the actual driver can be identified. [0065] Thereafter, the onboard vehicle system 110 and the user device may each intelligently interact to determine (i) whether the person attempting to drive the vehicle in a shared driving environment is authorized to drive; (ii) if the person waiting for the autonomous vehicle in a ride-share context is the legitimate rider; and (iii) if the vehicle showing up is indeed the vehicle that had been ushered in.
US 20170200250 (Grissen) [0008] authenticate driver of ride sharing service 
US 20180192292 (Coney)  [0211] proximity to user alert
US 20190197544 (Frost) [0055]  configured to push notifications through a mobile application to a consumer as a scheduled event … sell …  to registered users that are within a predetermined geographic radius of the product dispensing apparatus… [0073] biometric authentication
US 20180075565 (Myers) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/CLAIRE A RUTISER/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692